Citation Nr: 1243837	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-38 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1967 to January 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board has more generally characterized the Veteran's claim as one for a psychiatric disorder rather than one only for posttraumatic stress disorder (PTSD) based on clinical and examination evidence supporting the presence of other psychiatric disability than PTSD, and based on the inherent unreasonableness of imputing self-knowledge of psychiatric disability from which a Veteran may suffer, when the Veteran formulates or otherwise pursues a claim for benefits. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness, and hence claims must be broadly interpreted to reflect mental health findings). 

Pursuant to Clemons and current treatment and examination records reflecting a psychiatric disability distinct from those previously adjudicated by the RO (service connection for a schizophrenic reaction denied by the RO in July 1986, service connection for depression denied by the RO in September 2004 and September 2007), the Board considers the presently appealed claim a new claim, not requiring reopening pursuant to 38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

The Veteran testified before the undersigned at a Travel Board hearing conducted at the RO in June 2012. A transcript of this hearing is contained in the claims file. 



FINDINGS OF FACT

1. The presence of a psychiatric disorder upon the Veteran's entry into service is not supported by clear and unmistakable evidence.

2. By the preponderance of the evidence, a chronic psychiatric disorder was present in service and has persisted to the present time.


CONCLUSION OF LAW

A psychiatric disorder was incurred in active military service. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Because the Board herein grants the complete benefit sought by the appealed claim, there is no reasonable possibility of furthering the claim by additional notice or development assistance. 


II. Claim for Service Connection for a Psychiatric Disorder

The Veteran contends, in effect, that he has suffered from a psychiatric disorder continuously from service to the present, and that he should be awarded service connection for a psychiatric disorder on this basis. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 

To establish service connection for a disability, a claimant must submit (1) evidence of a current disability, (2) evidence in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 ; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

If the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. Wagner, 370 F.3d at 1096.

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran's July 1967 pre-induction examination fails to note a psychiatric disorder, and a psychiatric disorder is not otherwise noted upon service entry. Accordingly, the Veteran is presumed to be in sound condition upon service entry, or, as it is technically expressed, a presumption of soundness applies. 38 U.S.C.A. § 1111. 

Clear and unmistakable evidence both that the condition existed prior to service and that it was not aggravated in service is not presented in this case, and hence the presumption of soundness is not rebutted. Id.; Wagner. The rebutting of this presumption is rendered virtually impossible based on the evidence presented, by the specific conclusion of the VA examiner for compensation purposes in January 2012 that a psychiatric disorder was aggravated in service, which conclusion was significantly based upon psychiatric evaluations in service which noted such aggravation. The presumption of soundness not having been rebutted, the Veteran is accepted, for purposes of the present adjudication, as having not suffered from a psychiatric disorder prior to service. 38 U.S.C.A. § 1111.

The Veteran underwent official psychiatric evaluation in service in January 1969. The psychiatrist provided the following diagnosis: 

Schizophrenic Reaction, simple type, chronic, severe, manifested by borderline intelligence, affectual blunting, impairment of concentration and memory, longstanding marginal social, educational and occupational adjustment despite sufficient motivation, pan-anxiety, compulsive and ritualistic behavior. 

The psychiatrist then concluded that the Veteran did not meet military retention standards. 

The claims file also contains a letter from a private psychologist addressed to the Veteran informing that the Veteran did suffer from psychological difficulties based on the history the Veteran provided of his actions and difficulties both before and during service, as well as based on clinical observation. The psychologist did not provide the Veteran with a definitive diagnosis, but he did state, "I agree that there is something wrong with you psychologically and that you need psychotherapy for this," and that "you are disturbed in your thinking and feeling." 

At his June 2012 hearing before the undersigned, the Veteran testified that he suffered from psychiatric difficulties in service and that as a result of this he was administratively discharged from service. He further testified that initially upon his service separation his status as a Veteran was brought into question by a separation classification of "void induction." While the Veteran's status was clarified by a VA determination in May 1988 and the Veteran's honorable service is established, the Veteran testified that this initial "void induction" classification resulted in his being denied psychiatric care by VA. He accordingly initially following service sought care for psychiatric difficulties privately until this became too expensive. He also testified that he had been prescribed various psychiatric medications following service which he believed would have caused him to be unable to function, and he accordingly threw them away. He instead in the years since service endeavored to cope with whatever difficulties he had without either psychiatric care or medication, principally by keeping busy. 

The Veteran was afforded an initial VA psychiatric evaluation for compensation purposes in April 2008, and this examiner diagnosed PTSD based on the Veteran's self-reported history of experiences in service as well as his self-report of current symptoms. However, asserted combat-related inservice stressors were not verified, and the Veteran's narrative of incoming mortar fire in or around Dong Ha during his stationing there was contradicted by Joint Service Records Research Center (JSRRC) reports of no documented hostile activity at that location during the specified time interval. 

The Veteran was afforded an additional VA psychiatric examination for compensation purposes in January 2012. The examiner concluded that the Veteran did not meet the psychiatric criteria for PTSD, but did suffer from an anxiety disorder, not otherwise specified. The examiner concluded that the weight of the evidence was to the effect that the Veteran had an anxiety disorder prior to service but that the disorder had permanently increased in severity during service as a result of "the pressures of service," inclusive of circumstances of the Veteran's documented wartime stationing in Vietnam. The examiner further concluded that the Veteran's anxiety disorder has persisted from service to the present time. 

As already noted, the presumption of soundness upon service entry is not rebutted in this case. Hence, the anxiety disorder which the January 2012 psychiatric examiner diagnosed is deemed for adjudicative purposes to have developed in service because the weight of the evidence - inclusive of service records, the Veteran's testimony, and VA psychiatric examination opinion - supports the presence of an anxiety disorder as a chronic and persistent condition in service and thereafter. The Board finds the weight of the evidence congruent with the findings and conclusions of the VA examiner in January 2012, and accordingly concludes that the weight of the evidence favors a finding of a chronic psychiatric disorder persistent from service to the present time. 

The preponderance of the evidence thus favors direct service connection, with the Veteran's anxiety disorder having been incurred in service. 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for a psychiatric disorder is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


